•Order reversed, with costs in all courts, and matter remitted to Special Term for further proceedings in accordance with a memorandum: The collective bargaining agreement between the employer and the union required the employer to provide *842specified insurance benefits ,to its employees. The dispute which is the basis of the union’s demand for arbitration concerns the extent of coverage of the policies which the employer provided. This dispute literally falls within the arbitration clause which embraces the “ interpretation or the application ” of the agreement.
Concur: Chief Judge Desmond and Judges Dye, Fuld, Bubke and Beegan. Judge Scileppi dissents and votes to affirm in the following memorandum in which Judge Van Vooehis concurs: I dissent and vote to affirm upon the ground that the claims of the employees against the insurance companies under the policies admittedly furnished by the employer do not come within the arbitration clause.